DETAILED ACTION
Claim(s) 1-34 are presented for examination. 
Claims 17 and 24 are amended.
Claim(s) 1-16 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on November 3rd, 2020 to provide clarification of the proposed claim amendments filed (see interview summary paper #20201106).

Specification
An amendment to the title of the disclosure filed February 24th, 2021 is descriptive and being considered. The objection is withdrawn.

The revised abstract of the disclosure filed February 24th, 2021 is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 9-14 of 15) filed February 24th, 2021 with respect to rejection of claim(s) under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17, 24 and 31-34 are rejected under 35 U.S.C. § 103 as being unpatentable over KWON et al. (US 2017/0063511 A1; also see provisional 62/137,138) hereinafter “Kwon”; provisional ‘138 in view of Merlin et al. (US 2015/0124689 A1) hereinafter “Merlin”.

Regarding Claims 17 and 24,
	Kwon discloses a base wireless communication terminal [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”] comprising: 
	a transceiver configured to transmit and receive wireless signals [see fig. 3, pg. 4, ¶52 lines 9-11, a transmitting (TX) signal processing unit “380” and a receiving (RX) signal processing unit “390”; also see provisional ‘138, pg. 2, lines 6-24, a radio frequency (RF) transceiver “20”]; and 
	a processor configured to process wireless signals transmitted or received through the transceiver [see fig. 3, pg. 4, ¶52 lines 9-11, a PHY processor “315” includes the transmitting (TX) signal processing unit “380” and a receiving (RX) signal processing unit “390”; also see provisional ‘138, pg. 2, line 26; pg. 3, line 1, a PHY processor “15” including a transmitting signal processing unit “100” and a receiving signal processing unit “200”], wherein the processor is configured to [see fig. 3, pg. 4, ¶52 lines 9-11, the PHY processor “315” is implemented to; also see provisional ‘138, pg. 2, line 26; pg. 3, line 1, the PHY processor “15” is implemented to]: 
	transmit a first trigger frame [see fig(s). 8A & 9: Step “803”, pg. 12, ¶138 lines 3-4, transmit a DL MU frame/PPDU; also see provisional ‘138, pg. 10, lines 11-18, transmit a MU PPDU] soliciting a first uplink multi-user (UL-MU) transmission process [see pg. 12, ¶134 lines 3-5, requesting other STAs to participate in a uplink multi-user (UL-MU) acknowledgment transmission; also see provisional ‘138, pg. 10, lines 11-18, requesting STAs that support a UL MU transmission], receive an uplink PLCP protocol data unit (PPDU) [see fig(s). 8A & 9: Step “805”, pg. 12, ¶139 lines 1-3, receive and attempt to decode the MU PPDU; also see provisional ‘138, pg. 11, lines 24-29, receive the MU PPDU] from one or more terminals in response to the first trigger frame [see fig(s). 8A & 9: Step “805”, pg. 12, ¶139 lines 1-3, by each STA addressed by the MU PPDU; also see provisional ‘138, pg. 11, lines 24-29, by each target receiver of MU PPDU receiving the MU PPDU], and transmit an aggregate medium access control (MAC) protocol data unit (A-MPDU) [see fig. 9, pg. 13, ¶140 lines 1-6; ¶143 lines 13-19, send an aggregate medium access control (MAC) protocol data unit (A-MPDU); also see provisional ‘138, pg. 15, lines 7-18, send  an AMPDU] which includes an acknowledgment frame for the received uplink PPDU [see fig(s). 8A & 9: Step “807”, pg. 13, ¶140 lines 1-6; ¶143 lines 13-19, for acknowledging receipt through generation and transmission of acknowledgement frames by STAs that successfully received and decoded appropriate portions of the DL MU PPDU; also see provisional ‘138, pg. 15, lines 7-18, transmission of acknowledgement frames], and a second trigger frame soliciting a second UL-MU transmission process [see fig. 9, pg. 13, ¶143 lines 13-22, and UL BA transmission scheduling information (i.e. a broadcast/multicast frame for UL MU BA transmission); also see provisional ‘138, pg. 15, lines 7-18, and the UL BA transmission scheduling information (i.e. a broadcast/multicast frame for UL MU BA transmission)], wherein the acknowledgment frame and the second trigger frame are aggregated [see fig. 9, pg. 13, ¶140 lines 1-6; ¶143 lines 13-19; the acknowledgement frame and the one broadcast/multicast frame for UL MU BA transmission are sent in a (single) DL MU transmission; also see provisional ‘138, pg. 15, lines 7-18, the AP sends frames in the DL MU transmission].
	Kwon does not explicitly teach wherein the first trigger frame includes “duration information related to time at which the uplink PPDU and the acknowledgment frame are transmitted”, and wherein the acknowledgment frame and the second trigger frame are aggregated and “transmitted through the A-MPDU frame”.
	However Merlin discloses transmitting a first trigger frame [see fig. 9, pg. 9, ¶153 lines 1-4, the BAR frame is allocated resources for the BAs, indicating the transmission mode for the replies, and indicating parameters to be used for the replies] and transmitting an acknowledgement frame [see pg. 9, ¶150 lines 1-6, block acknowledgement request (BAR) frames are used to poll for (e.g., solicit) block acknowledgments (BA) … UL MU-MIMO or UL FDMA may be used to transmit multiple block acknowledgements (BAs) at the same time], wherein the first trigger frame includes duration information related to time at which the uplink PPDU and the acknowledgment frame are transmitted [see fig. 9, pg. 9, ¶153 lines 9-25, the BAR frame “900” includes a duration/ID field “904” … If UL MU-MIMO or UL FDMA are to be used, then the parameters to be used (e.g., duration of the response PPDU, spatial stream/channel allocation, and power allocation) are indicated by the bits in the BAR frame], and wherein the acknowledgment frame and the second trigger frame are aggregated [see fig. 10, pg. 10, ¶155 lines 1-9, BAR frame “1002” (DL STA2+BAR2) and BAR frame “1004” (DL STA1+BAR1) are aggregated into A-MPDU] and transmitted through the A-MPDU frame [see fig. 11, pg. 10, ¶156 lines 7-10, BAR frames are sent in a separate DL PPDU subsequent to the DL A-MPDU].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the first trigger frame includes “duration information related to time at which the uplink PPDU and the acknowledgment frame are transmitted”, and wherein the acknowledgment frame and the second trigger frame are aggregated and “transmitted through the A-MPDU frame” as taught by Merlin in the system of Kwon for providing improved communications between access points and stations in a wireless network [see Merlin pg. 1, ¶7 lines 1-10].

Regarding Claims 31 and 33,
	The combined system of Kwon and Merlin discloses the base wireless communication terminal of claim 17 [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, the wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Kwon further discloses wherein the second UL-MU transmission process [see pg. 13, ¶143 lines 13-22, the UL BA transmission; also see provisional ‘138, pg. 15, lines 7-18, and the UL BA transmission] is a process for transmitting an additional PPDU different from the first UI MU transmission procedure for transmission of the uplink PPDU [see pg. 13, ¶143 lines 13-22, schedules information (i.e. a broadcast/multicast frame for UL MU BA transmission); also see provisional ‘138, pg. 15, lines 7-18, the scheduling information (i.e. a broadcast/multicast frame for UL MU BA transmission)].

Regarding Claims 32 and 34,
	The combined system of Kwon and Merlin discloses the base wireless communication terminal of claim 17 [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, the wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Kwon further discloses, wherein the first UL-MU transmission process [see pg. 12, ¶134 lines 3-5, the uplink multi-user (UL-MU) acknowledgment transmission; also see provisional ‘138, pg. 10, lines 11-18, a UL MU transmission] is determined to be successful when the uplink PPDU is received from at least one of the one or more terminals [see pg. 1, ¶11 lines 1-15, determine acknowledgement information for indicating properties of a first multi-user acknowledgement frame to acknowledge the downlink multi-user frame by two or more stations; also see provisional ‘138, pg. 6, lines 15-18, determine whether the channel is busy by the carrier sensing].

Claims 18, 19, 21, 22, 25, 26, 28 and 29 are rejected under 35 U.S.C. §103 as being unpatentable over Kwon in view of Merlin and in further view of Zhou et al. (US 2014/0314004 A1) hereinafter “Zhou”.

Regarding Claims 18 and 25,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
wherein a non-legacy preamble of at least one of the first trigger frame, the second trigger frame, and the uplink PPDU contains remaining transmission opportunity (TXOP) time information of a current TXOP”.
	However Zhou teaches a non­legacy preamble of the uplink PPDU [see fig. 12, pg. 11, ¶176, lines 6-11, each PPDU comprises a preamble and a payload, the preamble includes training fields and a non legacy SIG field] contains remaining transmission opportunity (TXOP) time information of a current TXOP [see fig. 12, pg. 5, ¶82, lines 1-4, a portion of the frame designated as scheduling information fields in the frame body. These fields indicate the number of STAs that are scheduled to transmit during a scheduled transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a non-legacy preamble of at least one of the first trigger frame, the second trigger frame, and the uplink PPDU contains remaining transmission opportunity (TXOP) time information of a current TXOP” as taught by Zhou in the combined system of Kwon and Merlin for enabling users to exchange messages over spatially-separated devices [see Zhou pg. 1, ¶5 lines 1-3].

Regarding Claims 19 and 26,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon nor Merlin explicitly teach “wherein the remaining TXOP time information is represented by a predetermined TXOP duration field of a high efficiency field A (HE-SIG-A) of the non-legacy preamble”.
	However Zhou discloses the base wireless communication terminal as set forth above, wherein the remaining TXOP time information is represented by a predetermined TXOP duration field [see fig. 12, pg. 5, ¶82, lines 1-4, a portion of the frame is designated as scheduling information fields in the frame body. These fields indicate the number of STAs that are scheduled to transmit during a scheduled transmission] of a high efficiency field A (HE-SIG-A) of the non-legacy preamble [see fig. 12, pg. 11, ¶176, lines 6-11, each PPDU comprises a preamble and a payload, the preamble includes training fields and a non legacy SIG field].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the remaining TXOP time information is represented by a predetermined TXOP duration field of a high efficiency field A (HE-SIG-A) of the non-legacy preamble” as taught by Zhou in the combined system of Kwon and Merlin for the same motivation as set forth in claim 18.
 
Regarding Claims 21 and 28,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon nor Merlin explicitly teach wherein the second trigger frame is aggregated with the acknowledgment frame “when the second UL-MU transmission process can be performed within a current TXOP”.
	However Zhou teaches the second trigger frame [see fig. 15: Step “1512”, pg. 7, ¶120, lines 1-5, a frame for transmission of an another/second request/trigger] is aggregated [see fig. 15: Step “1510”, pg. 7, ¶119, lines 1-3, are determined/aggregated for transmission of additional data] with the acknowledgment frame [see fig. 3, pg. 3, ¶48, lines 3-6, the ACK frame] when the second UL­MU [see fig. 2, pg. 3, ¶45, lines 3-9, reverse link/uplink multi-user] transmission process [see fig. 15: Step “1512”, pg. 7, ¶120, lines 1-5, for transmission (i.e. in the reverse link /uplink) of subsequent/second requests/triggers] can be performed within a current TXOP [see fig. 12, pg. 5, ¶82, lines 1-4, executed within a portion of the frame designated as scheduling information fields in the frame body. These fields indicate the number of STAs that are scheduled to transmit during a scheduled transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the second trigger frame is aggregated with the acknowledgment frame “when the second UL-MU transmission process can be performed within a current TXOP” as taught by Zhou in the combined system of Kwon and Merlin for enabling users to exchange messages over spatially-separated devices [see Zhou pg. 1, ¶5 lines 1-3].

Regarding Claims 22 and 29,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon nor Merlin explicitly teach wherein the acknowledgement frame “precedes” the second trigger frame in the A-MPDU.
	However Zhou teaches the base wireless communication terminal as set forth above, wherein the acknowledgement frame precedes the second trigger frame [see fig. 3, pg. 3, ¶48, lines 3-6, the ACK frame is followed by a period or interval for the request/trigger blocks/frames R1, R2 to be transmitted] in the A-MPDU [see fig. 12, pg. 5, ¶76, lines 4-8, in the MAC protocol data unit].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the acknowledgement frame “precedes” the second trigger frame in the A-MPDU as taught by Zhou in the combined system of Kwon and Merlin for enabling users to exchange messages over spatially-separated devices [see Zhou pg. 1, ¶5 lines 1-3].

Claims 20, 23, 27 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Kwon in view of Merlin and in further view of Zhou and Kim et al. (US 2017/0295560 A1 based on provisional 62/163,984) hereinafter “Kim” and provisional ‘984.

Regarding Claims 20 and 27,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon, Merlin nor Zhou explicitly teach “a number of bits of the TXOP duration field is fewer than a number of bits of a duration field indicating the remaining TXOP time information in a MAC header of a corresponding PPDU”.
	However, Kim discloses a number of bits of the TXOP duration field is fewer than a number of bits of a duration field indicating the remaining TXOP time information in a MAC header [see fig. 11, pg. 7, ¶126 lines 4-11, a TXOP duration field is set to “0” with Individual/Group bit of the BSSID field being set to “1” in a MAC header; also see provisional ‘984 pg. 11, fig. 7] of a corresponding PPDU [see pg. 7, ¶128 lines 1-3, of an HE PPDU (High Efficiency Physical layer Protocol Data Unit); also see provisional ‘984, pg. 11 fig. 7].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a number of bits of the TXOP duration field is fewer than a number of bits of a duration field indicating the remaining TXOP time information in a MAC header of a corresponding PPDU” as taught by Kim in the combined system of Kwon, Merlin  and Zhou for correctly and efficiently managing a network allocation vector (NAV) by STAs considering a BSS that has transmitted a frame when managing a plurality of NAVs in a wireless LAN system supporting an HE PPDU [see Kim pg. 1, ¶15 lines 1-5].

Regarding Claims 23 and 30,
[see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon nor Merlin explicitly teach the acknowledgement frame includes “a multi-STA block ACK having a variable length”.
	However Zhou teaches the acknowledgement frame includes a multi-STA block ACK having a variable length [see fig. 12, pg. 5, ¶76, lines 1-8, an ACK frame structure “1200” for ACK aided UL time domain scheduled transmission, UL TDST (e.g., PSMP)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the second trigger frame is aggregated with the acknowledgment frame “when the second UL-MU transmission process can be performed within a current TXOP” as taught by Zhou in the combined system of Kwon and Merlin for the same motivation as set forth in claim 17.
	Neither Kwon, Merlin nor Zhou explicitly teach “a maximum length of a block ACK”.
	However, Kim discloses a maximum length of a block ACK [see pg. 7, ¶177 lines 4-7, a maximum of 5 ms (i.e. length of time) for indicating/acknowledging the TXOP duration; also see provisional ‘984 pg. 20, fig. 2]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a maximum length of a block ACK” as taught by Kim in the combined system of Kwon, Merlin and Zhou for correctly and efficiently managing a network allocation vector (NAV) by STAs considering a BSS that has transmitted a frame when managing a plurality of NAVs in a wireless LAN system supporting an HE PPDU [see Kim pg. 1, ¶15 lines 1-5].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


Rushil P. Sampat
Examiner
Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469